DETAILED ACTION


Status
This Non-Final Office Action is in response to the application papers filed on 23 October 2018. Claim(s) 1-20 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 23 October 2018 was/were filed prior to the mailing of a first action on the merits.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 13 and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

(A)	Regarding Claim 13:

It appears that “a housing inlet” of claim 12, line 2, is supposed to be ---a plate inlet---.

(B)	Regarding Claim 17:
Claim 17 recites the limitation "the fan plate" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear as to whether or not applicant(s) is/are further limiting a claim limitation or introducing a new claim limitation.
			It appears that “the fan plate” is supposed to be ---the front plate---.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 7,887,289 to Tokunaga et al. (hereinafter “TOKUNAGA”).

(A) Regarding Claim 1:
	TOKUNAGA discloses:
A blower assembly comprising a rotational axis, said blower assembly comprising: 
a fan (2, Figs. 1 and 7-8) comprising a front plate that defines a fan inlet (see annotated Fig. 8 below); 
an inlet plate (1) positioned adjacent said fan such that said inlet plate and said front plate define a cavity therebetween that extends circumferentially about said fan inlet (e.g. see Fig. 2 shows the rotor (4) and stator (5) extend circumferentially, so the cavity is also extending circumferentially); and 
a motor (comprised of rotor 4 and stator 5) coupled to said fan and to said inlet plate and configured to rotate about the rotational axis (i.e. the rotor (4) is coupled to the fan (2) which rotates), wherein said motor is positioned within said cavity.

    PNG
    media_image1.png
    504
    674
    media_image1.png
    Greyscale

	(B) Regarding Claim 2:
		TOKUNAGA further discloses:
Said inlet plate (1, Figs. 1 and 7-8) comprises an inlet ring and a plate portion, wherein said inlet ring defines a plate inlet aligned with said fan inlet (see annotated Fig. 1 below).

    PNG
    media_image2.png
    727
    832
    media_image2.png
    Greyscale


(C) Regarding Claim 3:
		TOKUNAGA further discloses:
Said motor (comprised of rotor (4) and stator (5), Figs. 1-2 and 8-7) extends circumferentially about said fan inlet and said plate inlet (see annotated Fig. 1 above under claim 2).

(D) Regarding Claim 4:

Said front plate (see annotated Fig. 8 above for claim 1) and said inlet ring (see annotated Fig. 1 above for claim 2) combine to define said cavity as a U-shaped cavity.
		NOTE ON CLAIM INTERPRETATION:
The term “U-shape” is a broad term encompassing many different possible forms. For example, a U-shape may include no straight sides having a continuous curvature or may include straight sides with curved corners. Furthermore, there are as many different U-shapes as there are types of font. For example, the claims present a font that shows the “U” character having extensions at the top (e.g. U in Times New Roman). However, in the present Office action the “U” character has no extensions at the top (e.g. U in Calibri). Thus, the Office will interpret any prior art reference teaching a cavity that is not entirely closed by the inlet plate and front plate to be pertinent to the claim limitation. 

(E) Regarding Claim 5:
		TOKUNAGA further discloses:
Said motor comprises a rotor (4, Figs. 1 and 7-8) coupled to said front plate (see annotated Fig. 8 above for claim 1) and a stator (5) coupled to said inlet plate (1).

(F) Regarding Claim 6:
		TOKUNAGA further discloses:


(G) Regarding Claim 7:
		TOKUNAGA further discloses:
Said rotor (4, Figs. 1 and 7-8) is coupled directly to said front plate (see annotated Fig. 8 above for claim 1).

(H) Regarding Claim 8:
		TOKUNAGA further discloses:
Said motor (comprised of rotor (4) and stator (5), Fig. 2) extends about a circumference of said fan inlet (see annotated Fig. 8 above for claim 1).

(I) Regarding Claim 9:
		TOKUNAGA further discloses:
Said motor (comprised of rotor (4) and stator (5), Figs. 1-2 and 8-7) is axially aligned with said fan inlet (see annotated Fig. 8 above for claim 1).

(J) Regarding Claim 10:
		TOKUNAGA further discloses:
Said fan inlet of said front plate (see annotated Fig. 8 above for claim 1) includes an inner diameter, and wherein said motor includes an inner diameter that is 

(K) Regarding Claim 11:
		TOKUNAGA further discloses:
A method of assembling a blower assembly that includes a rotational axis, said method comprising:
defining a fan inlet in a front plate (see annotated Fig. 8 above for claim 1) of a fan (2, Figs. 1 and 7-8) configured to rotate about the rotational axis;
positioning an inlet plate (1) adjacent the front plate such that the inlet plate and the front plate define a cavity therebetween that extends circumferentially about the fan inlet (e.g. see Fig. 2 shows the rotor (4) and stator (5) extend circumferentially, so the cavity is also extending circumferentially);
coupling a motor (comprised of rotor (4) and stator (5)) to the fan and to the inlet plate such that the motor is positioned within the cavity.
	NOTE ON PRIOR ART INTERPRETATION:
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (MPEP 2112.02). 

	
(L) Regarding Claim 12:
		TOKUNAGA further discloses:


(M) Regarding Claim 13:
		TOKUNAGA further discloses:
Coupling the motor to the fan and to the inlet plate (1, Figs. 1 and 7-8) comprises coupling the motor to the fan and to the inlet plate such that the motor extends circumferentially about the fan inlet and the plate inlet (Fig. 2 shows the motor extending circumferentially while annotated Fig. 1 under claim 2 above identifies the plate inlet and fan inlet).

(N) Regarding Claim 14:
		TOKUNAGA further discloses:
Positioning the inlet plate (1, Figs. 1 and 7-8) comprises positioning the inlet plate such that the front plate and the inlet ring (see annotated Fig. 1 above for claim 2) combine to define the cavity as a U-shaped cavity.
NOTE ON CLAIM INTERPRETATION:
The term “U-shape” is a broad term encompassing many different possible forms. For example, a U-shape may include no straight sides having a continuous curvature or may include straight sides with curved corners. Furthermore, there are as many different U-shapes as there are types of font. For example, the claims present a font that shows the “U” character having extensions at the top (e.g. U in Times New Roman). However, in the present Office action the “U” character has no extensions at the top (e.g. U in Calibri). Thus, the Office will interpret any prior art reference teaching a cavity that is not entirely closed by the inlet plate and front plate to be pertinent to the claim limitation. 

(O) Regarding Claim 15:
		TOKUNAGA further discloses:
Coupling the motor to the fan and to the inlet plate (1, Figs. 1 and 7-8) comprises coupling a rotor (4, Figs. 1 and 7-8) of the motor to the front plate (see annotated Fig. 8 above under claim 1) and coupling a stator (5) of the motor to the inlet plate (1).

(P) Regarding Claim 16:
		TOKUNAGA further discloses:
Coupling the motor to the fan and to the inlet plate (1, Figs. 1 and 7-8) comprises coupling a bearing assembly (6, Figs. 1 and 7-8) of the motor to the fan (2) and to the inlet plate (1).

(Q) Regarding Claim 17:
		TOKUNAGA further discloses:
Coupling the motor (comprised of rotor (4) and stator (5), Figs. 1 and 7-8) to the fan and to the inlet plate (1) comprises coupling the rotor (4) directly to the fan plate (i.e. “front plate” see annotated Fig. 8 above under claim 1).


		TOKUNAGA further discloses:
Coupling the motor (comprised of rotor (4) and stator (5), Fig. 2) to the fan and to the inlet plate (1) comprises coupling the motor such that the motor extends about a circumference of the fan inlet (see annotated Fig. 8 above for claim 1).

(S) Regarding Claim 19:
		TOKUNAGA further discloses:
Coupling the motor (comprised of rotor (4) and stator (5), Fig. 2) to the fan and to the inlet plate comprises coupling the motor such that the motor extends about a complete circumference of the fan inlet (see annotated Fig. 8 above for claim 1).

(T) Regarding Claim 20:
		TOKUNAGA further discloses:
Coupling the motor (comprised of rotor (4) and stator (5), Figs. 1 and 7-8) to the fan and to the inlet plate (1) comprises coupling the motor such that the motor is axially aligned with the fan inlet (see annotated Fig. 8 above for claim 1).

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-5,547,350, US-6,386,839, US-4,687,908 teach impellers with the motor arranged near the inlet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745